Citation Nr: 0723389	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as due to in-service asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In February 2007, the veteran testified before the 
undersigned at a travel board hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Although throughout the pendency of this appeal, the issues 
have been framed as service connection for asbestosis and 
service connection for status post pneumonia (claimed as 
residuals of pneumonia with lung scarring), at the February 
2007 hearing, the veteran requested that the claim be 
rephrased as entitlement to service connection for a 
respiratory disability, to include as due to in-service 
asbestosis exposure.  Thus, the Board has styled the claim as 
entitlement to service connection for a respiratory 
disability, to include as due to in-service asbestosis 
exposure.

The veteran served in the Navy in the 1950s and was likely 
exposed to asbestos during service.  In April 2004, the 
veteran underwent a VA general medication examination where 
the examiner indicated that the veteran had a history of 
pneumonia and asbestosis and diagnosed asbestosis and 
pneumonia.  In June 2004, the veteran underwent a VA 
respiratory examination where the examiner indicated that 
there was a history of asbestos exposure during military 
service aboard a Navy ship in the early 1950s.  Upon 
examination of the lungs and an x-ray examination of the 
chest, the examiner diagnosed a history of asbestos exposure 
and status post acute pneumonia in January 2003 with complete 
resolution.  Neither examiner opined as to whether any 
respiratory problems are the result of any disease or 
incident in service, to include exposure to asbestos in 
service.  Therefore, the Board finds that a remand for an 
etiological opinion is necessary to adjudicate this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding 
records of the veteran's care for 
respiratory problems.  This should 
specifically include any records of his 
treatment at the Alexandria, Louisiana, VA 
Medical Center.

2.  The RO should schedule the veteran for 
a VA respiratory examination to determine 
the nature and etiology of his respiratory 
problems.  The examination, if possible, 
should be conducted at either the 
Alexandria or Shreveport, Louisiana, VA 
Medical Centers.  The claims folders are 
to be made available for the examiner to 
review.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The report of the 
examination must include responses to each 
of the following items:

A.  List all diseases of the 
respiratory system/and or any forms of 
lung disease?

B.  For each diagnosis reported in 
response to item A, above, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
the disorders are the result of any 
disease or incident of service, to 
include his presumed exposure to 
asbestos in service.

A complete rationale for any opinions 
expressed must be provided.  

3.  After undertaking any other development deemed 
appropriate, the RO should readjudicate the issue on 
appeal. If the benefits sought are not granted, the 
appellant and his representative should be furnished 
with a Supplemental Statement of the Case and afforded 
an opportunity to respond before the record is returned 
to the Board for further review.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

